FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                    March 18, 2011
                                   TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 MARTHA ANN SHARP,

          Petitioner-Appellant,

 v.                                                     No. 11-1058
                                            (D.C. No. 1:07-CV-00107-REB-BNB)
 BILL RITTER, Governor of Colorado;                      (D. Colo.)
 NOBLE WALLACE, Warden DWCF,

          Respondents-Appellees.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Martha Ann Sharp is a prisoner of the Colorado Department of Corrections.

Back in 2007, she filed a habeas corpus petition under 28 U.S.C. § 2241

contesting certain details of her parole eligibility. But while that petition was

pending she absconded from custody, and the district court denied her habeas

petition shortly thereafter.

      Now serving time on an escape conviction, Ms. Sharp filed a motion under

Fed. R. Civ. P. Rule 60(b) purportedly seeking to revisit the denial of her 2007


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
habeas petition. However, rather than challenging the district court’s prior

judgment, the motion advanced grievances wholly distinct from those contained

in her 2007 petition. Noting as much, the district court denied Ms. Sharp’s

motion and suggested that these complaints should be brought in a new habeas

petition. Instead, Ms. Sharp filed this appeal, and now seeks a certificate of

appealability (“COA”) to challenge the district court’s disposition of her Rule

60(b) motion.

      We may issue a COA only if the petitioner makes a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this standard,

an applicant must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” United States v. Taylor, 454 F.3d 1075, 1078 (10th Cir. 2006) (citation

omitted). Because Ms. Sharp proceeds in this court pro se, we review her

pleadings with special solicitude.

      We see nothing to suggest any impropriety in the district court’s ruling.

Ms. Sharp did not (and still does not) advance any argument why she should be

relieved from the district court’s prior judgment. Rather, she asserts new

complaints having to do with the calculation of her parole eligibility in view of

her latest conviction, as well as allegations of various civil rights violations. A

Rule 60(b) motion, of course, is not the proper vehicle for launching fresh and

                                         -2-
unrelated claims for relief. As the district court rightly concluded, Ms. Sharp’s

new grievances must be brought, if at all, in a new habeas petition.

      Ms. Sharp’s application for COA and her motion to proceed in forma

pauperis are denied.

                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -3-